Citation Nr: 0938127	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected instability of the right knee.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1982 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of July 2007 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The Veteran's claim 
of entitlement to an increased rating for a right knee 
disability was received in April 2007.  In a July 2007 rating 
decision, the RO determined that service connection was 
separately warranted for right knee instability.  An initial 
disability rating of 10 percent was assigned, effective 
May 30, 2007.  The RO revisited the matter in March 2008 and 
revised the effective date for service connection for 
ligament instability of the right knee to April 27, 2007, the 
date the claim for an increased rating was received.

The Board notes that the Veteran has submitted that he 
currently has a skin disorder affecting his upper lip and 
genital region, and that this disorder is related to his 
service-connected upper arms and lower extremities 
hyperpigmentation.  This matter is accordingly referred to 
the RO for any appropriate consideration.

The Veteran presented testimony before the undersigned in 
July 2009 during a Board personal hearing (Travel Board 
hearing) at the RO in Manila, the Republic of the 
Philippines.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's right knee instability has for the entire 
initial rating period from April 27, 2007 more nearly 
approximated moderate impairment.




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
20 percent for instability of the right knee have been met 
for the entire initial rating period from April 27, 2007.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim, what evidence and 
information the Veteran was responsible for obtaining, and 
the evidence that was considered VA's responsibility to 
obtain.  38 U.S.C.A. §§ 5102, 5103.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the initial rating issue 
decided herein.  In this case, the Veteran received notice in 
May 2007 of how to establish a higher initial disability 
rating, what evidence and information the Veteran was 
responsible for obtaining, and the evidence that was 
considered VA's responsibility to obtain.  Because this 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection, Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).    The VA General Counsel 
has also interpreted that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the initial ratings assigned following a 
grant of service connection for a disability.  See VAOPGCPREC 
8-2003.    

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim.  Additionally, the 
Veteran was informed as to how an effective date is assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was also advised that VA used a published 
schedule for rating disabilities that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  In May 
2007 and January 2008 responses to VCAA notices, the Veteran 
indicated that he had not other information or evidence to 
give VA to substantiate his claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted 
in May 2007.  The Board concludes that all available evidence 
has been obtained and that there is sufficient evidence on 
file on which to make a decision on the initial rating issue 
decided on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).

Initial Rating of Right Knee Instability

In a July 2007 rating decision, service connection for right 
knee instability was granted, and an initial evaluation of 10 
percent was assigned under the rating criteria of Diagnostic 
Code 5257.  (While the July 2007 RO also granted an increased 
rating of 20 percent for the separate service-connected right 
knee disability of residuals post-arthroscopy and 
meniscectomy, under Diagnostic Codes 5010-5260, the Veteran 
did not appeal this increased rating decision.)  The Veteran 
has only appealed the initial 10 percent disability rating 
assigned for his service-connected instability.  

The Veteran contends that his right knee instability is more 
severe than the 10 percent initially evaluated.  Having 
carefully considered the initial rating claim in light of the 
record and the applicable law, the Board finds that an 
initial disability rating of 20 percent, but no higher, is 
warranted for right knee instability for the entire initial 
rating period from April 27, 2007.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As noted, the Veteran's service-connected right knee 
instability has been initially evaluated as 10 percent 
disabling under the rating criteria of Diagnostic Code 5257.  
Diagnostic Code 5257 provide a 10 percent rating when there 
is slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a.  

In this case, the relevant evidence of record includes the 
May 2007 VA examination findings as well as the Veteran's 
July 2009 testimony.  Upon VA examination in May 2007, there 
was no evidence of episodes of dislocation, subluxation, or 
locking; however, there was evidence of repeated effusion.  
At that time, the Veteran occasionally made use of a knee 
brace.  An associated MRI demonstrated minimal joint effusion 
and minimal lateral soft tissue edema.  The VA examiner 
characterized the Veteran's instability as mild.  The Veteran 
has testified regarding his right knee instability that he 
experiences buckling of the knee with unexpected motions and 
when the ground is slippery.   

The Board finds that the Veteran's right knee instability has 
for the entire initial rating period from April 27, 2007 more 
nearly approximated moderate impairment.
In light of the Veteran's reported history of buckling 
episodes of the right knee, and the clinical findings of 
instability of the right knee, the Board finds that an 
initial disability rating of 20 percent is warranted for 
moderate instability of the right knee under Diagnostic Code 
5257 throughout the pendency of this initial rating appeal.  
The same evidence shows that a disability rating in excess of 
20 percent is not warranted for any period because the 
evidence, including the May 2007 VA examination findings of 
mild instability, does not demonstrate that the Veteran's 
service-connected right knee instability more nearly 
approximates severe recurrent subluxation or lateral 
instability, as required for a higher rating of 30 percent 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1).  A rating in excess of that assigned is 
provided for certain manifestations of the service-connected 
right knee instability, but the evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 
4.1.   There is no evidence that the service-connected 
instability of the right knee has resulted in "marked" 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board finds that the 
criteria for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In conclusion, an initial disability rating of 20 percent, 
but no higher, is warranted for the Veteran's instability of 
the right knee, throughout the pendency of this appeal.


ORDER

An initial evaluation of 20 percent, but no higher, for 
instability of the right knee is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


